DETAILED ACTION
Claims 1-3 and 5-12 were filed with the amendment dated 10/15/2021.  Claim 4 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Applicant’s amendments, filed 10/15/2021, overcome the 35 USC 112b rejection set forth in the Final Rejection dated 08/16/2021.  Applicant’s amendments also overcome the prior art rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sean Lee on 10/20/2021.

The application has been amended as follows: 

In claim 1, line 29, the phrase: “the high-pressure gas” has been amended to be: “the 
The amendment was made to correct a typographical error.

 Reasons for Allowance
 Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “wherein the first stem has an inlet connected with the inlet passage, an outlet configured to be open toward the second stem, and a connecting passage formed in the first stem to connect the inlet to the outlet, and wherein the second stem is moved in the first direction by the high-pressure gas introduced through the connecting passage and released toward the second stem when the support part is in the molten state” in combination with the other limitations set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA CAHILL/Primary Examiner, Art Unit 3753